

Exhibit 10.2
RA 660 WHITE PLAINS ROAD LLC
c/o RXR Realty LLC
660 White Plains Road
Tarrytown, New York 10591






August 26, 2014




Prestige Brands, Inc.
660 White Plains Road
Tarrytown, New York 10591


Re:
First Amendment to Lease, made as of June 30, 2014 (the “First Amendment”),
between RA 660 White Plains Road LLC (“Landlord”) and Prestige Brands, Inc.
(“Tenant”) for the Lease of certain Demised Premises in the Building located at
660 White Plains Road, Tarrytown, New York



Dear Valued Tenant:


This letter agreement will confirm the understanding and agreement of the
parties that each reference in Section 2.2 of the First Amendment to the date
“September 1, 2014” shall be deemed to have been deleted and replaced with a
corresponding reference to the date “October 1, 2014.”


If the foregoing accurately presents the understanding and agreement of the
parties with respect to the subject matter addressed herein, then please
countersign and return to Landlord two (2) counterpart originals of this letter
agreement at your earliest convenience.


Sincerely,


RA 660 WHITE PLAINS ROAD LLC


By: /s/ Richard J. Conniff
Name: Richard J. Conniff
Title: Authorized Person


ACKNOWLEDGED AND AGREED:


PRESTIGE BRANDS, INC.


By:/s/ Ron Lombardi
Name: Ron Lombardi
Title: CFO

